Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any
errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-24 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea. The claims as a whole considering all claims elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of the claims are as follows: 
	Step 1: Independent claim 1, 8, 15, and 22 are directed to a “method,” “system” and “apparatus” which describes one of the four statutory categories of patentable subject matter. 
	Step 2A: Claim 1, 8, and 15 recites the following mental process: 
	“generating state information for users of the user population by processing at least a portion of the CGM packages and the additional data using one or more models, the state information including transition probabilities that respective users of the user population will transition from a current state to a negative state and driving factors that are likely to drive the transition; identifying users of the user population that are likely to transition to the negative state based on the transition probabilities; and generating intervention strategies to prevent the users from transitioning to the negative state based on the transition probabilities and the driving factors,” which sets forth a judicial exception. 
	Additionally claim 22, recites the following mental process: 
	“generating means for generating state information for users of the user population by processing at least a portion of the CGM packages and the additional data using one or more models, the state information including transition probabilities that respective users of the user population will transition from a current state to a negative state and driving factors that are likely to drive the transition; an identification means for identifying users of the user population that are likely to transition to the negative state based on the transition probabilities; and an intervention strategy means for generating intervention strategies to prevent the users from transitioning to the negative state based on the transition probabilities and the driving factors,” which sets forth a judicial exception. 
	Under the broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgement, opinion). Claims 1, 8, 15, and 22 do not set forth any structure for performing the judicial exception, thus, the claims are drawn to a mental process which is an abstract idea. 
	This judicial exception is not integrated into a practical application because the additional limitations of claim 1 reciting “maintaining, in one or more storage devices, continuous glucose monitoring (CGM) packages and additional data of a user population of users of a CGM system” are all generic parts of a computer to merely allow for computer implementation of the mental process; the storage device, and CGM packages, a CGM system include processors merely used for pre-solution activity of data gathering to input data to the mental process. 
	In claim 8, the additional limitation of “a storage device to maintain at least continuous glucose monitoring (CGM) packages and additional data of a user population of users of a CGM system, a multi- state engagement system, an intervention platform” are all generic parts of a computer to merely allow for computer implementation of the mental process.
	Similarly, in claim 15, the additional limitation of “one or more computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations,” can broadly include software and the “one or more processors” along with “maintaining one or more storage devices” are all generic parts of a computer to merely allow for computer implementation of the mental process; the computer readable storage media, processors, and storage devices of the system are merely used as pre-solution activity of data gathering to input data to the mental process.
	In claim 22, the additional limitation of “obtaining means for continuous glucose monitoring (CGM) packages and additional data of a user population of users of a CGM system,” are all generic parts of a computer to merely allow for computer implementation of the mental process; the CGM system is merely used as pre-solution activity of data gathering to input data to the mental process. 
	Consideration of the additional elements as a combination also adds no other
meaningful limitations to the judicial exception not already present when the elements are
considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at
188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are
individually conventional, but taken together act in concert to improve a technical field, the
additional elements of claims do not provide an improvement to the technical field. Therefore,
even when viewed as a combination, the additional elements fail to transform the judicial.
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
	Analyzing the additional claim limitation individually, the additional limitation that are not directed to the mental process in claim 1 are “maintaining, in one or more storage devices, continuous glucose monitoring (CGM) packages and additional data of a user population of users of a CGM system,” in claim 8 “a storage device to maintain at least continuous glucose monitoring (CGM) packages and additional data of a user population of users of a CGM system, a multi- state engagement system, an intervention platform,” in claim 15 “one or more computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations, one or more storage devices,” in claim 22 “obtaining means for continuous glucose monitoring (CGM) packages and additional data of a user population of users of a CGM system” are routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
	In view of the above claims 1, 8, 15, and 22 fail to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 2-7, 9-14, 16-21, and 23-24 fail to add additional elements that integrate the judicial exception into a practical application. Claims 2-7, 9-14, and 16-21 fail to cure the deficiencies of claims 1, 8, and 15 by merely reciting additional abstract ideas or further limits on the abstract idea already recited. Claims 23-24 additionally further limit the abstract ideas of claim 22. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US20170220750A1; hereinafter known as “Davis”).
	Regarding claim 1, Davis teaches a method (See Davis abstract) comprising: 
maintaining, in one or more storage devices, continuous glucose monitoring (CGM) packages (See Davis [0448], data memory storage) and additional data of a user population of users of a CGM system (See Davis Figure 15, exercise data, food sensitivity data, and lifestyle data also see [0448], sensor data is also stored in storage memory also see [0219] data may be employed from a database of patients of similar weight, age, gender, etc.); 
generating state information for users of the user population by processing at least a portion of the CGM packages and the additional data using one or more models (See Davis [0219], database of patients of similar weight, age and gender also see population data [0124][0121]), the state information including transition probabilities that respective users of the user population will transition from a current state to a negative state and driving factors that are likely to drive the transition (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend when a user is more likely to use the CGM device, and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application); 
	identifying users of the user population (See Davis [0124] users with similar demographic characteristics) that are likely to transition to the negative state based on the transition probabilities (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases); and 
	generating intervention strategies to prevent the users from transitioning to the negative state based on the transition probabilities and the driving factors (See Davis recommend therapy to user [0122] [0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379]).
	Regarding claim 2, Davis teaches the negative state comprises a discontinued use state (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases, negative state would recognize pattern of decrease use).
	Regarding claim 3, Davis teaches the identifying comprises identifying users (See Davis [0124] users with similar demographic characteristics) that are likely to transition as users having a transition probability above a threshold (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application).
	Regarding claim 4, Davis teaches initiating communication of the driving factors to a recipient associated with a user as part of an intervention strategy (See Davis [0122][0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379]).
	Regarding claim 5, Davis teaches initiating communication of one or more messages to a recipient associated with a user to prevent the transition to the negative state as part of the intervention strategy (See Davis recommend therapy to user [0122][0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379], also see [0121] decision-support application/ functionality capable of determining pattern of use and translate into a goal using decision support system to eliminate negative patterns).	Regarding claim 6, Davis teaches comprising automatically customizing the one or more messages based on the one or more driving factors (See Davis [0379] send alert messages, also see [0121] can identify patterns and make therapy recommendations which would be customized).
	Regarding claim 7, Davis the one or more models are generated based on at least a portion of historical CGM packages and historical additional data of the user population (See Davis [0031] [0124] [0145], algorithms may use/include demographic information, CGM data) using one or more machine learning techniques (See Davis [0125] [0155], the pattern identification employ machine learning algorithms).
Regarding claim 8, Davis teaches a system (See Davis abstract) comprising:
a storage device to maintain at least continuous glucose monitoring (CGM) packages (See Davis [0448], data memory storage) and additional data of a user population of users of a CGM system (See Davis Figure 15, exercise data, food sensitivity data, and lifestyle data also see [0448], sensor data is also stored in storage memory also see [0219] data may be employed from a database of patients of similar weight, age, gender, etc); 
a multi-state engagement system (See Davis Figure 10A and 10B see [0014]) to generate state information for users of the user population by processing at least a portion of the CGM packages and the additional data using one or more models (See Davis [0219], database of patients of similar weight, age, and gender also see population data [0124][0121]]), the state information including transition probabilities that respective users of the user population will transition from a current state to a negative state and driving factors that are likely to drive the transition (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend when a user is more likely to use the CGM device, and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application); and 
an intervention platform to identify users of the user population that are likely to transition to the negative state based on the transition probabilities (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases also see [0124] users with similar demographic characteristics used in application), and generate intervention strategies to prevent the users from transitioning to the negative state based on the transition probabilities and the driving factor (See Davis recommend therapy to user [0122] [0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379]).
	Regarding claim 9, Davis teaches the negative state comprises a discontinued use state (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases, negative state would recognize pattern of decrease use).
	Regarding claim 10, Davis teaches the intervention platform identifies users (See Davis [0124] users with similar demographic characteristics) that are likely to transition as users having a transition probability above a threshold (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application).
Regarding claim 11,Davis teaches an intervention strategy includes the intervention platform initiating communication of the driving factors to a recipient associated with the user (See Davis recommend therapy to user [0122][0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379], also see [0121] decision-support application/ functionality capable of determining pattern of use and translate into a goal using decision support system).
Regarding claim 12, Davis teaches an intervention strategy includes the intervention platform initiating communication of one or more messages to the user to prevent the transition to the negative state (See Davis recommend therapy to user [0122][0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379], also see [0121] decision-support application/ functionality capable of determining pattern of use and translate into a goal using decision support system to eliminate negative patterns).
Regarding claim 13, Davis teaches the intervention platform automatically customizes the one or more messages based on the one or more driving factors (See Davis [0379], send alert messages also see [0121] can identify patterns and make therapy recommendations which would be customized).
Regarding claim 14, Davis teaches the one or more models are generated based on at least a portion of historical CGM packages and historical additional data of the user population (See Davis [0031] [0124] [0145], algorithms may use/include demographic information, CGM data) using one or more machine learning techniques (See Davis [0125] [0155], the pattern identification employ machine learning algorithms).
Regarding claim 15, Davis teaches one or more computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations comprising (See Davis [0021] [0024[0043], computer readable medium comprising instructions for performing a method]): 
maintaining, in one or more storage devices, continuous glucose monitoring (CGM) packages (See Davis [0448], data memory storage) and additional data of a user population of users of a CGM system (See Davis Figure 15, exercise data, food sensitivity data, and lifestyle data also see [0448], sensor data is also stored in storage memory also see [0219] data may be employed from a database of patients of similar weight, age, gender, etc.); generating state information for users of the user population by processing at least a portion of the CGM packages and the additional data using one or more models (See Davis [0219], database of patients of similar weight, age and gender also see population data [0124][0121]), the state information including transition probabilities that respective users of the user population will transition from a current state to a negative state and driving factors that are likely to drive the transition (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend when a user is more likely to use the CGM device, and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application); 
identifying users of the user population (See Davis [0124] users with similar demographic characteristics) that are likely to transition to the negative state based on the transition probabilities (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases); and 
generating intervention strategies to prevent the users from transitioning to the negative state based on the transition probabilities and the driving factors (See Davis recommend therapy to user [0122] [0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379]).
Regarding claim 16, Davis teaches the negative state comprises a discontinued use state (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases, negative state would recognize pattern of decrease use). 
Regarding claim 17, Davis teaches the identifying comprises identifying users (See Davis [0124] users with similar demographic characteristics) that are likely to transition as users having a transition probability above a threshold (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application).
Regarding claim 18, Davis teaches comprising initiating communication of the driving factors to a recipient associated with a user as part of an intervention strategy (See Davis [0122][0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379]).
Regarding claim 19, Davis teaches comprising initiating communication of one or more messages to a recipient associated with a user to prevent the transition to the negative state as part of the intervention strategy (See Davis recommend therapy to user [0122][0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379], also see [0121] decision-support application/ functionality capable of determining pattern of use and translate into a goal using decision support system).
Regarding claim 20, Davis teaches comprising automatically customizing the one or more messages based on the one or more driving factors (See Davis [0379] send alert messages).
Regarding claim 21, Davis teaches the one or more models are generated based on at least a portion of historical CGM packages and historical additional data of the user population (See Davis [0031] [0124] [0145], algorithms may use/include demographic information, CGM data) using one or more machine learning techniques (See Davis [0125] [0155], the pattern identification employ machine learning algorithms).
Regarding claim 22, Davis teaches an apparatus comprising (See Davis [0009], the apparatus can be CGM, and continuous device, for example a subcutaneous, transdermal, transcutaneous):
 an obtaining means for obtaining continuous glucose monitoring (CGM) packages (See Davis [0448], data memory storage) and additional data of a user population of users of a CGM system (See Davis Figure 15, exercise data, food sensitivity data, and lifestyle data also see [0448], sensor data is also stored in storage memory also see [0219] data may be employed from a database of patients of similar weight, age, gender, etc); 
a generating means for generating state information for users of the user population by processing at least a portion of the CGM packages and the additional data using one or more models (See Davis [0219], database of patients of similar weight, age and gender also see population data [0124][0121]), the state information including transition probabilities that respective users of the user population will transition from a current state to a negative state and driving factors that are likely to drive the transition (See Davis [0121], decision-support application/ functionality capable of determining that  user experiencing hyperglycemia may begin to increase usage of their device and become more interactive with a smart device, the system is able to determine this pattern or trend when a user is more likely to use the CGM device, and translate into a goal using decision support system, also see [0026] the steps for formulating a model as a parameterized state model system using the decision support application); 
an identification means for identifying users of the user population ((See Davis [0124] users with similar demographic characteristics) that are likely to transition to the negative state based on the transition probabilities (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases); and 
an intervention strategy means for generating intervention strategies to prevent the users from transitioning to the negative state based on the transition probabilities and the driving factors (See Davis recommend therapy to user [0122] [0421], data can also be sent to clinician [0421] and facilitate patient provider dialogue, system can alert user [0379]).
Regarding claim 23, Davis teaches the negative state comprises a discontinued use state (See Davis [0121], decision-support application functionality determines pattern of interaction with interface and whether it increases or decreases, negative state would recognize pattern of decrease use).
Regarding claim 24, Davis teaches the one or more models are generated based on at least a portion of historical CGM packages and historical additional data of the user population (See Davis [0031] [0124] [0145], algorithms may use/include demographic information, CGM data) using one or more machine learning techniques (See Davis [0125] [0155], the pattern identification employ machine learning algorithms).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/M.R.K./            Examiner, Art Unit 3791